Citation Nr: 0106000	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-23 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial, compensable rating for 
sarcoidosis.

2.  Entitlement to a compensable evaluation under 38 C.F.R. 
§ 3.324 for multiple, noncompensable disabilities.

3.  Entitlement to service connection for chronic headaches.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active naval service from July 1984 to April 
1988, and from March 1989 to November 1997.  This matter 
comes to the Board of Veterans' Appeals (Board) from the 
Department of Veterans Affairs (VA) Portland Regional Office 
(RO) March 1998 rating decision which granted service 
connection for sarcoidosis, assigning it a noncompensable 
rating, and denied a compensable rating under 38 C.F.R. 
§ 3.324 and service connection for chronic headaches.  

As discussed below, the veteran's claim for a compensable 
rating of the service-connected sarcoidosis requires 
additional development of the evidence prior to final 
appellate resolution of that claim.  With regard to the claim 
of compensation under 38 C.F.R. § 3.324, the Board finds it 
appropriate to forego adjudication of this issue while the 
claim for a compensable rating of sarcoidosis is under active 
consideration by the RO, as adjudication of the increased 
rating claim may affect the outcome of the claim for benefits 
under 38 C.F.R. § 3.324.


REMAND

Effective November 9, 2000, the law provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim for benefits, 
except that no assistance is required if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5103A(a)).

Regarding the claim for a compensable rating of the service-
connected sarcoidosis, a VA general medical examination was 
performed in January 1998 (including an X-ray study of the 
chest and pulmonary function study).  On examination, 
sarcoidosis, currently in remission but with occasional 
intermittent flare-ups requiring courses of prednisone was 
diagnosed; X-ray study of the chest was within normal limits.  
Although the pulmonary function study report provides 
information regarding the nature and severity of the 
veteran's disability, it does not reveal specific findings 
referable to Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) or the 
levels of oxygen consumption in compliance with the rating 
criteria listed in 38 C.F.R. § 4.97 (2000).

Where the available evidence is inadequate to evaluate the 
current state of the condition, VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480 (1992).  The 
Board is of the opinion that a thorough VA pulmonary 
examination and pulmonary function study should be performed 
to fully address the rating criteria referable to evaluation 
of disabilities of the respiratory system.  See 38 C.F.R. 
§ 4.97.

In the case of a claim for disability compensation (in this 
case consisting of the claim of service connection for 
chronic headaches), the assistance provided by VA shall 
include providing a medical examination when such an 
examination is necessary to make a decision on the claim.  An 
examination is considered "necessary" if the evidence of 
record (both medical and lay, including statements from the 
veteran himself) contains competent evidence of a current 
disability or persistent or recurrent symptoms of disability; 
and the evidence indicates that the disability or symptoms 
may be associated with the veteran's active service; but the 
evidence does not contain sufficient medical evidence for VA 
to make a decision on the claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 C.F.R. § 5103A(d)).

In this case, the veteran's service medical records include 
reports and treatment for recurrent headaches (and include a 
clinical assessment of "migraine headaches" in June 1996), 
but no pertinent clinical findings were recorded on service 
separation medical examination in November 1997.  

On VA neurological examination in January 1998, the veteran 
reported a history of recurrent severe headaches with 
insomnia and restlessness, requiring medical treatment in 
service.  Reportedly, he had 3-4 episodes of headaches per 
year, each lasting about two hours in duration.  On 
examination, possible central nervous system involvement of 
sarcoidosis was indicated, and magnetic resonance imaging 
(MRI) of the brain was recommended (a March 1998 MRI of the 
brain was reported as clinically normal, and there was no 
evidence of central nervous system sarcoidosis).  However, 
the presence or absence of any chronic headaches disability 
does not appear to have been addressed on examination.  Thus, 
the Board believes another VA neurological examination should 
be performed, including a review of the claims file, to 
determine the nature and origin of any chronic headaches 
which may now be present.  See Suttmann v. Brown, 5 Vet. 
App. 127 (1993).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for sarcoidosis and headaches since 
service.  After any necessary 
authorizations are obtained from the 
veteran, complete copies of all 
relevant VA or private reports of 
medical treatment (not already of 
record) should be obtained by the RO 
and incorporated into the claims 
folder.

2.  The veteran should be scheduled for 
VA pulmonary examination to determine 
the extent and severity of his service-
connected sarcoidosis.  The claims 
folder and the information necessary 
for the examiner to make findings 
concerning the rating of the service-
connected sarcoidosis in accord with 
the pertinent rating criteria 
(38 C.F.R. § 4.97, Diagnostic Codes 
6600 and 6846 (2000)) must be provided 
the examiner for review in conjunction 
with the examination.  All indicated 
studies should be conducted, including 
pulmonary function tests and X-ray 
studies.

3.  The veteran should be afforded 
another VA neurological examination to 
determine the nature and etiology of 
any chronic headaches which may now be 
present.  The complete claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination; the examination report 
must reflect the examiner's review of 
the claims folder.  Any testing and/or 
clinical studies, deemed necessary, 
should be performed.  The examiner 
should be asked to provide an opinion 
as to whether it is as likely as not 
that any chronic headache disability 
found is related to service, any 
incident occurring therein, and/or 
whether any recurrent headaches 
represent a symptom of any service-
connected disability.  If any of the 
foregoing cannot be determined, the 
examiner should so state for the 
record.  A rationale for all opinions 
expressed and conclusions reached 
should be fully explained.

4.  Thereafter, the RO should 
readjudicate the veteran's claim of 
compensation under 38 C.F.R. § 3.324, 
as necessary.

5.  The RO should carefully review the 
examination reports and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for review.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


